PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/663,588
Filing Date: 28 Jul 2017
Appellant(s): KING et al.



__________________
Jonathan Statman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 1, 4-8, 10-12, 15-19, and 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Publication No. 2016/0357279 hereinafter Choi) in view of Reime et al. (US Patent Publication No. 2003/0034439; hereinafter Reime).
With reference to claims 1, 12, and 19 Choi discloses an acoustic sensing system (100) (see Fig. 1), comprising: 
a surface (110) (see paragraphs 61-63);
a plurality of ultrasonic transducers (120-n) coupled to edges of the surface (see paragraph 64) wherein the plurality of ultrasonic transducers (120-n) includes a first transducer (120-1) coupled along a first edge of the surface, a second transducer (120-2) coupled along a second edge of the surface, a third transducer (120-3) coupled along a third edge of the surface and a fourth transducer (120-4) coupled along a fourth edge of the surface (the first edge, second edge, third edge, and fourth edge disclosed in teaching that the sensing elements are provided on an outer part of the display (110); see paragraphs 64, 67, 87), wherein the first edge, the second edge, the third edge, and the fourth edge are different edges of the surface (in teaching that the sensors can be positioned in various positions of an outer part of the display (110); see paragraph 87), and wherein the plurality of ultrasonic transducers define an active detection region based on a position and dimensions of the ultrasonic transducers (see paragraph 64, 67; Fig. 4); and 
a processor (130) coupled to the plurality of ultrasonic transducers (120-n) (see paragraphs 83-85) and configured to:
	determine a first time of flight between a first ultrasonic wave generated by a first transducer (120-1) of the plurality of transducers (120) and a first reflection received at the first transducer (see paragraphs 85-91; Fig. 4);
	determine a second time of flight between a second ultrasonic wave generated by a second transducer (120-2) of the plurality of transducers (120) and a second reflection received at the second transducer (see paragraphs 85-91; Fig. 4)
detect, based on at least one of the first time of flight or the second time of flight, a first object in contact with the surface (see paragraphs 85-91 Fig. 4); and
	determine a location of the first object based on the first time of flight and the second time of flight (see paragraphs 85-91; Fig. 4).
	While Choi discloses the usage of a first and second transducers and calculating a first and second time of flight as recited, there fails to be disclosure of a third and fourth transducers or the third and fourth time of flight as recited.

a processor (460) coupled to the plurality of ultrasonic transducers (400) (see Fig. 15) and configured to: 
determine a first time of flight between a first light wave generated by the first transducer of the plurality of transducers and a first reflection received at the first transducer (see paragraphs 79, 82-84); 
determine a second time of flight between a second light wave generated by the second transducer of the plurality of transducers and 
determine a third time of flight between a third light wave generated by the third transducer of the plurality of transducers and a third reflection received at the third transducer (see paragraphs 79, 82-84);  
determine a fourth time of flight between a fourth light wave generated by the fourth transducer of the plurality of transducers and a fourth reflection received at the fourth transducer (see paragraphs 79, 82-84); 
detect, based on at least one of the first time of flight, the second time of flight, the third time of flight, or the fourth time of flight, a first object in contact with the surface (see paragraph 106); and
determine a location of the first object based on at least the first time of flight, the second time of flight, the third time of flight, and the fourth time of flight (see paragraph 106).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of transducer placed along the edge of a surface similar to that which is taught by Reime to be carried out in a device similar to that which is taught by Choi in order to thereby allow for additional measurements for horizontal and vertical positions simultaneously to reduce measurement time (see Reime; paragraph 83).

With reference to claims 4 and 15, Choi and Reime disclose all that is required as explained above with reference to claim 1 or 12, wherein Choi further discloses that the processor further configured to:
	determine a first location of a first edge of the first object based on the first time of flight, a second location of a second edge of the first object based on the second time of flight, a third location of a third edge of the first object based on the third time of flight, and a fourth edge of the first object based on the fourth time of flight (see paragraphs 142-143); and
	determine the location of the object based on the first location of the first edge, the second location of second edge, the third location of the third edge, and the fourth location of the fourth edge (see paragraphs 90-91).
	
With reference to claims 5, 16, and 91, Choi and Reime disclose all that is required as explained above with reference to claim 4, 15, or 90, wherein Choi further discloses that wherein determining the location of the object comprises determining a centroid based on a bounding box formed by the first edge, the second edge, the third edge, and the fourth edge (in teaching determining size and shape of object based on based on points 14a-14e; see paragraphs 142-147).

claims 6, 17, and 92, Choi and Reime disclose all that is required as explained above with reference to claim 3, 14, or 19, wherein Choi further discloses that the processor further configured to: 
determine a fifth time of flight between the first ultrasonic wave generated by the first transducer of the plurality of transducers and a fifth reflection received at the first transducer;
	determine a sixth time of flight between the second ultrasonic wave generated by the second transducer of the plurality of transducers and a sixth reflection received at the second transducer;
	determine a seventh time of flight between the third ultrasonic wave generated by the third transducer of the plurality of transducers and a seventh reflection received at the third transducer;
	determine an eighth time of flight between the fourth ultrasonic wave generated by the fourth transducer of the plurality of transducers and an eighth reflection received at the fourth transducer;
	detect, based on at least one of the first time of flight, the second time of flight, the third time of flight, the fourth time of flight, the fifth time of flight, the sixth time of flight, the seventh time of flight, or the eighth time of flight, the first object (O1) in contact with the surface and a second object, different from the first object, in contact with the surface (see paragraphs 99-100; Fig. 5); and


With reference to claims 7, 18, and 93, Choi discloses all that is required as explained above with reference to claim 3, 14, or 19, wherein Choi further discloses that the processor further configured to: determine a fifth time of flight between a fifth ultrasonic wave generated by the fifth transducer of the plurality of transducers and a fifth reflection received at the fifth transducer; 
determine a sixth time of flight between a sixth ultrasonic wave generated by the sixth transducer of the plurality of transducers and a sixth reflection received at the sixth transducer;
	determine a seventh time of flight between a seventh ultrasonic wave generated by the seventh transducer of the plurality of transducers and a seventh reflection received at the seventh transducer;
	determine an eighth time of flight between an eighth ultrasonic wave generated by the eighth transducer of the plurality of transducers and an eighth reflection received at the eighth transducer;
	detect, based on at least one of the first time of flight, the second time of flight, the third time of flight, the fourth time of flight, the fifth time of 
determine the location of the first object (O1) and a location of the second object (O2) based on the first time of flight, the second time of flight, the third time of flight, the fourth time of flight, the fifth time of flight, the sixth time of flight, the seventh time of flight, and the eighth time of flight (in teaching the usage of more than 4 sensors in various positions which would operate similarly to that which is described with reference to the first through fourth sensors; see paragraphs 85-87, 99-100).
Reime additionally discloses the usage of wherein the plurality of ultrasonic transducers includes a fifth transducer (10, 30, 20) coupled along a first edge (top edge) of the surface (5), a sixth transducer (12, 32, 22) coupled along a second edge (bottom edge) of the surface (5), a seventh transducer (14, 34, 24) coupled along a third edge (left edge) of the surface (5), and an eighth transducer (16, 36, 26) coupled along a fourth edge (right edge) of the surface (5).

With reference to claim 8, Choi and Reime disclose all that is required as explained above with reference to claim 1, wherein Reime further 

With reference to claim 10, Choi and Reime disclose all that is required as explained above with reference to claim 1, wherein Reime further discloses that at least two of the plurality of transducers are mounted on at least one edge of the surface (Fig. 6A).

With reference to claim 11, Choi and Reime disclose all that is required as explained above with reference to claim 1, wherein Choi further discloses that the surface is a display screen (see paragraphs 61-63).

With reference to claim 90, Choi and Reime discloses all that is required as explained above with reference to claim 1, wherein Choi further discloses determining a first location of a first edge of the object based on the first time of flight and a second location of a second edge of the object based on the second time of flight (see paragraphs 142-143; Fig. 14); and
determining the location of the first object based on the first location of the first edge, the second location of second edge, the third location of the third edge, and the fourth location of the fourth edge (see paragraph 90-91).


(2) Response to Argument
		A. Group A- independent claims 1, 12, and 19 and dependent claims 4, 8, 10, 11, 15, and 90.
	
	1.	The applicant argues that the combination of Choi and Reime fail to disclose the plurality of ultrasonic transducers defining an active region based on a position and dimension of the ultrasonic transducers as recited in claims 1, 12, and 19.  It is the applicant’s position that Choi discloses that the sensors (120) are provided on the outer part of the display, however the examiner fails to identify the locations of the transducers as recited.  The examiner inadvertently left out the amended subject matter recited in regards to the position and the dimension of the ultrasonic transducers.  However, the examiner finds that Choi discloses the recited features.  Specifically, as pointed out by the applicant, Choi discloses the sensors (120) places at the outer part of the display (see Choi; paragraph 64), but additionally discloses that the sensors (120) can be positioned in various positions of an outer part of the display (110) (see paragraphs 64, 87).  Therefore, although the sensors (120) are illustrated as being placed at the corners of the edge of the display, the disclosure details that the position can be at various positions along the edge of the display.  Therefore, the examiner finds that Choi discloses the claimed feature of the position and 

2.	The applicant further argues that the examiner’s combination of Choi and Reime is unsupported.  It is the applicant’s position that the due to Choi describing ultrasonic sensors and Reime describing optical sensors, the conclusion of obviousness is stated without accounting for the differences between the references, and that one of ordinary skill would not simply adopt the usage of optical sensors of Reime for the ultrasonic sensors of Choi.  Choi discloses the usage of a first through fourth sensors that can be placed at various positions along the edge of the display surface, as well as the usage of a first through fourth time of flight calculations for determining the location of an object (see paragraphs 142-143, 145-146; Figs. 14A, 15A).  The addition of Reime is not to teach the usage of optical sensors, but the placement of the first through fourth sensors being placed along the edge of a surface for calculating touch positions to be carried out in a device similar to that which is taught by Choi in order to thereby allow for additional measurements for horizontal and vertical positions simultaneously to reduce measurement time (see Reime; paragraph 83).  


the combination of Choi and Reime fails to disclose determining a location of the first object based on the first, second, third, and fourth time of flight as recited.  The examiner details to teachings of Choi, which describes four locations of sensor elements, and using a first and second time of flight to determine location of the first object. Choi further discloses the usage of the sensor elements for calculating four time of flights to determine the location of an object on the surface (see paragraphs 142-143, 145-146; Figs. 14A, 15A). Reime discloses a touch detecting device using multiple measurements for determining touch location wherein the sensors are located at the four edges surrounding the display surface, wherein the system is capable of processing measurements of the sensors to determine the location of the object in contact with the surface.  Reime discloses time of flight detection in detecting the transmitted light reflected to the receiver for each pair of transmitters/receivers.  That is a time of flight measurements are calculated based on light emitted from the transmitters (10-16, 20-26) to the receiver (30-36) such that once all the measurements are completed, the microprocessor determines the location of the touch point (see paragraphs 79, 82-84, 106).  While Reime discloses the usage of optical sensors, the combination is to teach the usage of sensors determining a third and fourth time of flight measurement for determining the location of the object at the surface.  The applicant argues that the cited portions fail to disclose time of 
determine a first time of flight between a first light wave generated by the first transducer of the plurality of transducers and a first reflection received at the first transducer (see paragraphs 79, 82-84); 
determine a second time of flight between a second light wave generated by the second transducer of the plurality of transducers and a second reflection received at the second transducer (see paragraphs 79, 82-84); 
determine a third time of flight between a third light wave generated by the third transducer of the plurality of transducers and a third reflection received at the third transducer (see paragraphs 79, 82-84);  
determine a fourth time of flight between a fourth light wave generated by the fourth transducer of the plurality of transducers and a fourth reflection received at the fourth transducer (see paragraphs 79, 82-84); 
detect, based on at least one of the first time of flight, the second time of flight, the third time of flight, or the fourth time of flight, a first object in contact with the surface (see paragraph 106).

The examiner finds that the cited portions teach determining the recited time of flight between a light wave generated by the transmitter (10-16, 20-26) and received by the receiver (30-36) (see paragraphs 79, 82-84; Figs. 6A, 6B), wherein the location is determined based on the first, second, third, and fourth time of flight in teaching the microprocessor received the 

		B.	Group B – dependent claims 5, 16, and 91.

	The applicant argues that the combination of Choi and Reime fails to disclose a centroid based on a bonding box formed by the first edge, the second edge, the third edge, and the fourth edge.  The examiner finds that Choi discloses this feature in teaching the determination of the size and shape of the object.  When the detecting of the outer dots of an object to estimate a size and shape of the object, the touch point itself becomes the centroid of the detection area.  Choi describes the usage of a first, second, third and fourth times of flight for calculating a size and shape of the object claims 5, 16, and 91.



		C.	Group C – dependent claims 6, 17, and 92.

	The applicant argues that Choi fails to disclose determining a location of the second object based on the location of the first object and based on the fifth time of flight, the sixth time of flight, the seventh time of flight, and the eighth time of flight as recited in claims 6, 17, and 92.  The examiner finds that Choi discloses calculation of a first through fourth time of flight for calculating a position of an object (see paragraphs 145-147; Fig. 14A), and also discloses detection of a plurality of objects touch on the display surface (see paragraphs 161-162), wherein the position of the second object is based on the location of the first object in teaching the first and second object may be determined by using at least one of a size of an overlap area where the ultrasonic signals respectively reflected from the first and second objects overlap each other, and a phase difference between the ultrasonic claims 6, 17, and 92.


		D.	Group D – dependent claims 7, 18, and 93.

	The applicant argues that the combination of Choi and Reime fail to disclose wherein the plurality of ultrasonic transducer includes a fifth, sixth, seventh, and eighth transducer coupled along the first, second, third, and fourth edges, respectively, and determining a location of the first and second object based on the first through eighth time of flight as recited.  The examiner finds that Choi discloses the usage of a fifth, sixth, seventh, and eighth transducer in disclosing that the plurality of ultrasonic sensors includes first through n-th sensors (120-1 through 120-n) (see paragraph 64; Figs. 1, 16).  While Choi discloses that the sensors are place on an outer part of the display, and illustrated the transmitter is placed at the edges and the receivers are placed at the corners (see Figs. 4, 14), there fails to be disclosure of the edge placement of transducers as recited.  Reime discloses the positioning of sensors along the first, second, third, and fourth edges (see Fig. 6).  Further the examiner finds that Choi discloses determining a location of the first and second object based on the first through eighth time of flight as being coupled along the first, second, third, and fourth edges, claims 7, 18, and 93.
	





Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alecia D English/Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625          
                                                                                                                                                                                              	/AMARE MENGISTU/         Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.